Title: From George Washington to John Canon, 28 November 1786
From: Washington, George
To: Canon (Cannon), John



Sir,
Mount Vernon 28th Novr 1786.

I have just been advised by Mr Smith, my Counsel, of the favorable issue of the Ejectments I was compelled to bring for the recovery of my land in your neighbourhood; and of the necessity there is for me to appoint an agent to take care of my interest therein.
As I am not acquainted with any one, who lives near the land, in whom I could place such entire confidence as yourself, permit me to ask if you could make it convenient to take charge of this Tract, so far as to see that each tenement, for the preservation of it, has some person living thereon, upon the best terms you can get them. And that you may not conceive, Sir, that I mean to give you trouble without compensation, I beg leave to inform you, that whatever you may think adequate to the former, I will readily allow.
Altho’ the present occupants of it have little reason to expect favor or indulgences at my hands, yet as they are now in my

power, I do not wish to distress them further than the repossession of my Land, & common justice to myself naturally tends to. I am willing therefore that they should remain on their respective places at such a rent as shall appear reasonable & just between man & man; & this I am perfectly willing you should fix, without considering, or in any degree attending to the loss I have sustained by being kept out of my property for more than twelve years. If you should incline to undertake this trust in my behalf, I shall be well satisfied with these or any other Tenants, for the ensuing year; a longer term, I do not at present incline to let the Tenements for, as it is my intention to sell the land if I can obtain what I conceive it is worth, & would not encumber it with Leases.
From the present scarcity of money I know it would sell low for ready cash, or on short credit; but permit me to ask your candid opinion of its real worth—& what you think it would sell for if credit was given for three fourths of the purchase money, three, four, or five years, with interest to be regularly & punctually paid at my own house during that term; & whether you conceive it would be most advantageous for me to sell it by the tract, or in parcels of one, two, three, four, or five hundred acres, as may be most convenient to the purchasers?
Mr Lear who lives with me, and who I expect will deliver this letter to you, will, if it is necessary, explain any matter that I may be deficient in.
I beg leave to recommend him to your civilities, & friendly advice what steps he had best take in this business, if you should be disinclined to engage in it yourself. With esteem, I am Sir, Your mo: Obt Servt

G: Washington

